Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakierska et al (“Functional starch based carbon aerogels for energy applications”).  
Claims 12 and 13 require an anode material comprising a carbogel that is at least 92 wt% carbon and exhibiting various claimed properties.  Claim 14 is a product by process claim, limiting the process by which the claim 12 product is made.  Note that while the burden is upon the Applicant to show if/when the particularly claimed process limitations correlate to structural distinctions in the claimed product (in the case of such product-by-process claims), Bakierska actually appears to teach a substantially identical process of making carbogels, as will be discussed below.  

Bakierska does not explicitly state that the carbogels are at least 92 wt% carbon.  However, insomuch as carbogels are generally capable of comprising at least 92 wt% carbon, which is the premise of instant claim 12, and absent a showing of unexpected results, the Office takes the position that the broad teaching of a carbogel by Bakierska encompasses the claimed range of at least 92 wt%.  Furthermore, Bakierska is considered to teach a substantially identical method of making the carbogels, as will be discussed below.  
Note that the properties of instant claims 12 and 13 are considered to be inherent to the claimed carbogel itself.  Further regarding claim 14, it is noted that the claimed process steps essentially require polycondensation at elevated temperatures, solvent exchange to obtain an alcogel, and finally pyrolysis at elevated temperatures.  All of these steps are explicitly taught by Bakierska, wherein Bakierska teaches a first polycondensation process in which different types of starches (potato, maize, and rice) with appropriate dilution ratio were dispersed in water and stirred while maintaining the suitable gelatinization temperature for each type of starch (2. Experimental).  The “suitable gelatinization temperature” of Bakierska is considered to encompass or otherwise substantially overlap the instantly claimed process temperatures, absent a showing of unexpected results.  Bakierska teaches that the second step is a solvent 
Regarding claims 12-14, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.” see MPEP 2112.01.  
easily optimized/fine-tuned by manipulating the disclosed result effective process variables.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
In the interest of compact prosecution, the Office will address the arguments that Applicant has previously presented in the traversal of the Restriction Requirement.  
Applicant sets forth two main arguments against Bakierska; 1) the carbogels of Bakierska are based on the use of only one type of starch, whereas the claimed carbogels are based upon the selection of “at least two types” of starch, and 2) the process of Bakierska requires a drying step, whereas the process used to make the instantly claimed carbogels eliminates the drying process, thereby making it possible to directly obtain a carbogel from starch alcogel.  
The Office respectfully disagrees.  
first point, the Office takes the position that the combination of the three starch types taught by Bakierska would have flowed naturally from the teachings of Bakierska, and/or at the very least there would have been the motivation to do so under the “Obvious to Try” rationale (MPEP 2143 I. E.), wherein both grounds are considered to constitute prima facie obviousness.  Regardless of this, the product of claim 12 does not require at least two forms of starch, in fact, starch is never mentioned, and the process of claim 14 (a so called PxP claim) only explicitly mentions two starches (distinct from the alleged “at least two types” of starch).  Of the possible two starches of claim 14, the first may be present up to 100 wt% of the starch “mixture,” and the second starch may be present in an amounts as low as 0 wt% (i.e. not present).  
To the second point, although there may be benefits from the elimination of a drying step, it is important to note that the claimed invention is a product, not actually limited to the particulars of the process by which the product was made absent an explicit showing that the process, or portions of the process, would impart structural features to the product that would distinguish the claimed product over that of the prior art (keeping in mind that claim 12 is not actually a product-by-process claim, only claim 14 is).  With respect to claim 14, the burden is upon Applicant to show that elimination of a drying step would actually result in a structurally distinct product from a product formed by an otherwise substantially identical process further including a drying step.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.